                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 ADRIAN NATHANIEL BACON,                               )
                                                       )
                  Plaintiff,                           )      Case No. 7:18CV00262
                                                       )
 v.                                                    )              ORDER
                                                       )
 J. CURRY, ET AL.,                                     )      By: James P. Jones
                                                       )      United States District Judge
                   Defendants.                         )



       It appearing that no objections have been timely filed to the Report entered December 12,

2019, setting forth the findings and recommendations of the magistrate judge, it is ORDERED as

follows:

       1.      The Report and its findings and recommendations are wholly ACCEPTED and

APPROVED;

       2.      The court finds that it has been proved that the plaintiff failed to exhaust his

available administrative remedies as to his remaining claim against defendant Curry, in accord

with 42 U.S.C. § 1997e(a), thus requiring dismissal of this action with prejudice; and

       3.      Defendant’s Motion for Summary Judgment as to defendant Curry, ECF No. 16, is

GRANTED.

        A final judgment will be entered herewith.



                                                     ENTER: January 28, 2020

                                                     /s/ JAMES P. JONES
                                                     United States District Judge
